Title: From Thomas Jefferson to Thomas McKean, 19 August 1804
From: Jefferson, Thomas
To: McKean, Thomas


               
                  
                     Dear Sir
                  
                  Monticello Aug. 19. 04.
               
               I recieved last night your favor of the 14th. and have this morning sent it on to Genl. Dearborne as I had before done several applications for the same office, leaving to him to chuse among them. the office calls for a good deal of mercantile qualification: if Colo. Miles possesses this also it will add to the advantages of his competition.
               Neither the subject of the application which you mention to have come to you from Prince George’s, nor the place, present any thing unexpected. from a friendly hand the object would have been perfectly correct: but from that quarter it cannot be misunderstood. despairing of success by their own strength, the only hope of the federalists is in dividing their opponents. this was to be expected, and we must count on it’s not being always unsuccesful. so eager are men to carry their points that we shall often see minorities of republicans giving law to majorities by accepting the aid of the little band of federalists. the evil however will be the less as it will take place, not between questions of republicanism or federalism, but only of more or less republicanism. with respect to myself, after the approbation of the whigs, the disapprobation of the Tories is the rock of my greatest confidence. were they to express an approbation of any measure of mine (which has never yet happened) I should take it under severe reconsideration, on a strong presumption of it’s being wrong. Accept my friendly salutations & sincere wishes for your health & happiness.
               
                  
                     Th: Jefferson
                  
               
            